DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 11/01/2021 following the Final Rejection of 08/31/2021. Claims 1, 4, 8, and 11 were amended; claims 2, and 9 were cancelled. Claims 1, 4-8, and 11-14 are currently pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/01/2021, with respect to the rejection(s) of claim(s) rejected under 35 USC § 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amendments made to the claims.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 -7 and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claims 6-7 and 13-14 are also rejected under 35 USC § 112(a) due to their respective dependencies upon claims 5 or 12.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 5 and 12, the limitation “the windward surface of the second blade only includes a second alignment part” renders the claims indefinite. Claims 1 and 8, both recite “the windward surface of the second blade includes a second alignment part and a second offset part” which conflicts with the limitation of claim 5 and claim 12 requiring that the windward surface of the second blade only includes a second alignment part”; only meaning that the windward surface of the second blade cannot include other things such as “a second offset part” that is recited in claim 1. These conflicting limitations render the claim indefinite since it is not clear how ‘the windward surface of the second blade can have a second alignment part and a second offset part’ if it is to ‘only include a second alignment part’ as required in claims 5 and 12. 
Note: Due to the conflicting limitations described above which cannot be simultaneously met, claims 5 and 12 are unexaminable in a prior art context as currently presented. 

Claims 6-7 and 13-14 are also rejected under 35 USC § 112(b) due to their respective dependencies upon claims 5 or 12.

Claim Rejections - 35 USC § 102
Claim(s) 1, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0002833, herein referenced as Lin.
Regarding Claim 1, Lin recites a cooling fan (“Fans are common cooling devices” para. 3), comprising: a plurality of blades (see plurality of first vanes 12 and second vanes 22 in fig. 2) disposed in a circumferential direction of a rotating shaft (see shaft in fig. 4), the plurality of blades (vanes 12 and 22 fig. 2) being connected to the rotating shaft through a circumferential side of a central connector (see circumferential side of hub 11 fig. 4) and arranged entirely at the circumferential side (shown in fig. 2 and fig. 4) of the central connector (hub 11 fig. 2), wherein: 
the plurality of blades comprises a first blade (see first vane 12 fig. 4) and a second blade (see second vane 22 fig. 4), wherein: 
a windward surface of the second blade (pressure side of second vane 22 in fig. 2) is smaller than a windward surface of the first blade (pressure side of first vane 12 fig. 2; the axial width of the second vane 22 is shown to be smaller than the axial width of first vane 12 in fig. 4), wherein the windward surface (pressure side of vanes 12 and 22 in fig. 2) is opposite a direction of airflow generated by the cooling fan (1 fig. 1), the windward surface of the first blade is defined by a width of the first blade in an axial direction of the rotating shaft (see axial width of first vane 12 in fig. 4), and the windward surface of the second blade is defined by a width of the second blade in the axial direction of the rotating shaft (see axial width of second vane 22 in fig. 4); 
the windward surface (pressure side of first vane 12 fig. 2) of the first blade (first vane 12 fig. 4) includes a first alignment part (portion of first vane 12 axially overlapping with second vane 22 in fig. 4; see 1st alignment part in Examiner Figure 1 below) and a first offset part (portion of first vane 12 axially below second vane 22 in fig. 4; see 1st offset part in Examiner Figure 1 below), the first alignment part (1st alignment part in Examiner Figure 1; shown to be aligned with second vane 22) is aligned with the windward surface of the second blade (pressure side of second vane 22 fig. 2), and the first offset part (1st offset part in Examiner Figure 1) and the windward surface of the second blade (pressure side of second vane 22 fig. 4) are arranged in a staggered manner (shown in fig. 4 to be staggered axially from each other); and 
the windward surface (pressure side of second vane 22 fig. 4) of the second blade includes a second alignment part (portion of second vane 22 axially overlapping with first vane 12 in fig. 4; see 2nd and a second offset part (portion of second vane 22 axially above first vane 12 in fig. 4; see 2nd offset part in Examiner Figure 1 below), the second alignment part is aligned with the first alignment part (see 1st and 2nd alignment parts in Examiner Figure 1 below; portions of second vane 22 and first vane 12 that axially overlap each other in fig. 4), the second offset part (2nd offset part in Examiner Figure 1) and the first alignment part (1st alignment part in Examiner Figure 1) are arranged in the staggered manner (shown to be axially staggered in fig. 4 and in Examiner Figure 1), and in the axial direction of the rotating shaft, the second offset part (2nd offset part in Examiner Figure 1) and the first offset part (1st offset part in Examiner Figure 1) are disposed at two sides (see 1st alignment part between the 1st offset part and the 2nd offset part in Examiner Figure 1 below) of the first alignment part (1st alignment part in Examiner Figure 1; said portion would be axially between both offset parts), respectively.  
 
Regarding Claim 4, Lin recites the cooling fan according to claim 1, wherein: the first blade and the second blade being alternately arranged in the circumferential direction of the rotating shaft (fig. 2 shows that a first vane 12 and a second vane 22 as being alternately arranged circumferentially).  


    PNG
    media_image1.png
    667
    817
    media_image1.png
    Greyscale

Examiner Figure 1 - Annotated version of Figure 4 from Lin

Claim Rejections - 35 USC § 103
Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0170995, herein referenced as Chen, in view of Lin.
Regarding Claim 8, Chen recites an electronic device (“computer” para. 6), comprising: a heat generating component (“heat generated by the CPU” para. 6) disposed in the electronic device, being configured to perform processing function of the electronic device (it is known in the art that CPUs perform processing function within computers); and a cooling fan for cooling the heat generating component disposed apart from the heat generating component (“the axial flow fan is mainly used to dissipate the heat generated by the CPU” para. 6).
However, Chen fails to anticipate wherein the cooling fan comprises a plurality of blades disposed in a circumferential direction of a rotating shaft, the plurality of blades being connected to the rotating shaft through a circumferential side of a central connector and arranged entirely at the circumferential side of the central connector, wherein: 
the plurality of blades comprises a first blade and a second blade, wherein: 
a windward surface of the second blade is smaller than a windward surface of the first blade, wherein the windward surface is opposite a direction of airflow generated by the cooling fan, the windward surface of the first blade is defined by a width of the first blade in an axial direction of the rotating shaft, and the windward surface of the second blade is defined by a width of the second blade in the axial direction of the rotation shaft; the windward surface of the first blade includes a first alignment part and a first offset part, the first alignment part is aligned with the windward surface of the second blade, and the first offset part and the windward surface of the second blade are arranged in a staggered manner; and the windward surface of the second blade includes a second alignment part and a second offset part, the second alignment part is aligned with the first alignment part, the second offset part and the first alignment part are arranged in the staggered manner, and in the axial direction of the rotating shaft, the second offset part and the first offset part are disposed at two sides of the first alignment part, respectively.  

Chen and Lin are analogous art in that both relate to the field of endeavor cooling fans. 
Lin teaches of a cooling fan (1 fig. 2; “fans are a common cooling device” para. 3) for cooling the heat generating component disposed apart from the heat generating component (“heat generated during the operation of various types of electronic components” para. 2), wherein the cooling fan comprises a plurality of blades (see plurality of first vanes 12 and second vanes 22 in fig. 2) disposed in a circumferential direction of a rotating shaft (see shaft in fig. 4), the plurality of blades (vanes 12 and 22 fig. 2) being connected to the rotating shaft through a circumferential side of a central connector (see circumferential side of hub 11 fig. 4) and arranged entirely at the circumferential side (shown in fig. 2 and fig. 4) of the central connector (hub 11 fig. 2), 
wherein: 
the plurality of blades comprises a first blade (see first vane 12 fig. 4) and a second blade (second vane 22 fig. 4), wherein: 
a windward surface of the second blade (pressure side of second vane 22 in fig. 2) is smaller than a windward surface of the first blade (pressure side of first vane 12 fig. 2; the axial width of the second vane 22 is shown to be smaller than the axial width of first vane 12 in fig. 4), wherein the windward surface (pressure side of vanes 12 and 22 in fig. 2) is opposite a direction of airflow generated by the cooling fan (1 fig. 1), the windward surface of the first blade is defined by a width of the first blade in an axial direction of the rotating shaft (see axial width of first vane 12 in fig. 4), and the windward surface of the second blade is defined by a width of the second blade in the axial direction of the rotation shaft (see axial width of second vane 22 in fig. 4); Application No. 16/104,700 
the windward surface (pressure side of first vane 12 fig. 2) of the first blade (first vane 12 fig. 4) includes a first alignment part (portion of first vane 12 axially overlapping with second vane 22 in fig. 4; see 1st alignment part in Examiner Figure 1 above) and a first offset part (portion of first vane 12 axially below second vane 22 in fig. 4; see 1st offset part in Examiner Figure 1 above), the first alignment part (1st alignment part in Examiner Figure 1; shown to be aligned with second vane 22) is aligned with the windward surface of the second blade (pressure side of second vane 22 fig. 2), and the first offset part (1st offset part in Examiner Figure 1) and the windward surface of the second blade (pressure side of second vane 22 fig. 4) are arranged in a staggered manner (shown in fig. 4 to be staggered axially from each other); and 
the windward surface (pressure side of second vane 22 fig. 4) of the second blade includes a second alignment part (portion of second vane 22 axially overlapping with first vane 12 in fig. 4; see 2nd alignment part in Examiner Figure 1 above) and a second offset part (portion of second vane 22 axially above first vane 12 in fig. 4; see 2nd offset part in Examiner Figure 1 above), the second alignment part is aligned with the first alignment part (see 1st and 2nd alignment parts in Examiner Figure 1 above; portions of second vane 22 and first vane 12 that axially overlap each other in fig. 4), the second offset part (2nd offset part in Examiner Figure 1) and the first alignment part (1st alignment part in Examiner Figure 1) are arranged in the staggered manner (shown to be axially staggered in fig. 4 and in Examiner Figure 1), and in the axial direction of the rotating shaft, the second offset part (2nd offset part in Examiner Figure 1) and the first offset part (1st offset part in Examiner Figure 1) are disposed at two sides of the first alignment part (1st alignment part in Examiner Figure 1; said portion would be axially between both offset parts), respectively. Lin also teaches that their fan impeller is “capable of increasing the wind 
Since Lin establishes that their fan assembly was known in the art before the effective filing date of invention, it would have been obvious matter of simple substitution to one of ordinary skill in the art to have substituted the fan in Chen with the fan of Lin for the predictable result of a fan “capable of increasing the wind output of a fan” as taught by Lin. See MPEP 2143 subsection B “Simple substitution of one known element for another to obtain predictable results”.

Regarding Claim 11, the combination of Chen and Lin comprises the electronic device according to claim 8, wherein: the first blade and the second blade being alternately arranged in the circumferential direction of the rotating shaft (fig. 2 of Lin, as used to modify Chen, shows a first vane 12 and a second vane 22 as being alternately arranged circumferentially).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6318964 – discloses a cooling fan which a construction/form that anticipates claim 1 as now recited.

US 7083386 – discloses a fan wheel assembly comprised of connecting multiple hub rings, fig. 9 shows 2 series of blades which partially overlap each other in the axial direction.
US 7997871 – discloses a cooling fan, the impeller of the fan comprised of a plurality of blades made up of a 1st type of blade and a 2nd type of the blade, the 1st type of blade having a greater height axially than the other blade. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745